    Case 2:21-cv-00984-CBM-PD Document 28-8 Filed 08/02/21 Page 1 of 5 Page ID #:561

                                                                                                 TIP US




                         We customize. You could save $947

                         Ad by Liberty Mutual Insurance                                     See More




  BREAKING NEWS

  Sony’s Tom Rothman: The Film That Lit My Fuse & Why Moviegoing Will
  Survive Streaming And Roar Back

                                     HOME / FILM / BREAKING NEWS

      DreamWorks Duo Stacey Snider And Steven Spielberg Staying Put
                                                    By Mike Fleming Jr
                                                    August 14, 2012 7:36am




EXCLUSIVE: The not-so-discreet backroom discussions that were going on between Stacey
Snider, Steven Spielberg and Comcast for Snider to take a top post at Universal Pictures are now as
dead as disco, I’m told.

There were widespread (but murky) reports in the last few weeks that Ron Meyer might move up to
make room for the former top Universal exec Snider in a senior post at the studio. Spielberg was in the
middle of those discussions, though it was unclear what role he would have played beyond a
supportive one. The timing of the whole thing was unusual, given that Universal is poised to have its
best annual domestic box office results ever.

I’m told that Snider and Spielberg are definitely staying where they are at DreamWorks, after
solidifying a new round of funding from Reliance. They continue in a distribution deal at Disney that
would have required a complicated exit. After leaving Paramount, Snider and Spielberg got their
Reliance funding and made the Disney deal at the last minute after it was expected they would release
their films through Universal, the lot where their headquarters are based. That created strained
relations, but they seem to be thawing with forward progress on another Jurassic Park, a big piece of
business for both parties. Spielberg most recently directed Lincoln, and has Robopocalypse up next
with Chris Hemsworth, while he continues to circle the Moses epic Gods and Kings with Warner Bros.


              Subscribe to Deadline Breaking News Alerts and keep your inbox happy.
 Case 2:21-cv-00984-CBM-PD Document 28-8 Filed 08/02/21 Page 2 of 5 Page ID #:562


DreamWorks Animation
DreamWorks Animation, American entertainment company producing animated feature
films, original TV series and shorts, interactive media, live entertainment, theme park
attractions, and consumer products. It is based in Glendale, California.

                                      DreamWorks Animation originated as a division of
                                      DreamWorks SKG, a company founded in 1994 by
                                      Steven Spielberg, Jeffrey Katzenberg, and David Geffen
                                      (the “S,” “K,” and “G” of the company name).
                                      Katzenberg, formerly the head of film and television
                zoom_in
               Shrek                  production of the Walt Disney Company, took charge of
  Scene from the animated motion
                                      the new company’s animated film production. In 2004
  picture Shrek (2001), directed by
 Andrew Adamson and Vicky Jenson.     DreamWorks spun off DreamWorks Animation as an
       © 2001 DreamWorks LLC
                                      independent company, and Katzenberg stayed on as chief
executive officer. In August 2016 the corporation was acquired by NBC Universal (also
known as NBCUniversal), a subsidiary of Comcast Corporation, which was originally a cable
television operator.

Owing to the slow pace of animated feature production, the first two DreamWorks Animation
features were not released until 1998. The Prince of Egypt, a Biblical epic, was mostly made
with traditional cel (or cell) animation technology, but the talking-insect story Antz was an
early product of computer-generated animation. The company came to use computer
animation exclusively for its own productions, but maintained for many years a partnership
with Aardman, a British company that specialized in stop-motion clay animation. Starting with
Monsters vs. Aliens (2009), DreamWorks Animation released all its feature films in 3-D, or
stereoscopic, format.

Shrek (2001), a DreamWorks Animation film based on magazine cartoonist William Steig’s
book about an eponymous lovable ogre, won the first Academy Award for best animated
feature. That film and its sequels were box office hits, together grossing more than $1.2 billion
 Case 2:21-cv-00984-CBM-PD Document 28-8 Filed 08/02/21 Page 3 of 5 Page ID #:563
in the United States alone. Shrek 2 (2004) was the highest-grossing film—of any type—in the
United States during the year of its release. Other DreamWorks animated features that were
successful enough to spawn at least one sequel included Madagascar (2005), Kung Fu Panda
(2008), and How to Train Your Dragon (2010). The Curse of the Were-Rabbit (2005), an
Aardman film distributed by DreamWorks Animation, won the Oscar for animated feature in
2006.

DreamWorks Animation also supplied animated series to television networks and to streaming
services such as Netflix. Many DreamWorks series—for example, The Penguins of
Madagascar (2008–15) and Kung Fu Panda: Legends of Awesomeness (2011–16)—are
feature film spin-offs. In addition, theme park attractions based on the company’s films are
found at a number of locations, including several parks run by Universal Studios.

                                             Robert Lewis




                   zoom_in
              Turbo FAST
     A scene from Turbo FAST, an
 animated series that debuted in late
  2013. It was the first Netflix original
children's series and the first show in a
   long-term programming deal with
       DreamWorks Animation.
            Netflix/AP Images




 Citation Information
 Article Title: DreamWorks Animation
 Website Name: Encyclopaedia Britannica
 Publisher: Encyclopaedia Britannica, Inc.
 Date Published: 03 December 2020
 URL: https://www.britannica.com/topic/DreamWorks-Animation
 Access Date: June 04, 2021
  Case 2:21-cv-00984-CBM-PD Document 28-8 Filed 08/02/21 Page 4 of 5 Page ID #:564




NBCUniversal Completes DreamWorks
Animation Acquisition

08/22/16
                                                                            Download PDF

NEW YORK--(BUSINESS WIRE)-- Advancing its position in kids and family entertainment,
NBCUniversal, a division of Comcast Corporation (NASDAQ: CMCSA), today announced it
has completed its acquisition of DreamWorks Animation SKG, Inc. (DWA). The studio will
become part of the Universal Filmed Entertainment Group, which includes Universal Pictures,
Fandango, and NBCUniversal Brand Development.

This Smart News Release features multimedia. View the full release here:
http://www.businesswire.com/news /home/20160822006031/en/

Under terms of the deal valued at approximately $3.8 billion, DWA stockholders are receiving
$41 in cash for each share of DWA common stock, and post-closing, DWA shares will no
longer be listed on the NASDAQ.

In addition, on September 21, 2016, DWA will redeem all $300 million aggregate principal
amount outstanding of its 6.875% Senior Notes due August 15, 2020 at a redemption price of
105.156% of the principal amount thereof, plus accrued and unpaid interest to, but not
including, the date of redemption.

About NBCUniversal

NBCUniversal is one of the world's leading media and entertainment companies in the
development, production, and marketing of entertainment, news and information to a global
audience.

NBCUniversal owns and operates a valuable portfolio of news and entertainment television
networks, a premier motion picture company, significant television production operations, a
  Case 2:21-cv-00984-CBM-PD Document 28-8 Filed 08/02/21 Page 5 of 5 Page ID #:565
leading television stations group, world-renowned theme parks, and a suite of leading
Internet-based businesses. NBCUniversal is a division of Comcast Corporation.

About DreamWorks Animation

DWA is a global family entertainment company with business interests that span feature film
and television production; licensing and consumer products; location-based entertainment;
and new media properties, including the company's controlling interest in AwesomenessTV.
The company's feature film heritage includes many of the world's most-beloved characters
and franchises, including Shrek, Madagascar, Kung Fu Panda and How to Train Your Dragon,
while its 32 feature film releases have amassed more than $13 billion in global box office
receipts. DWA's television business has quickly become one of the world's leading suppliers of
high-quality family programming, reaching consumers on linear and on-demand platforms in
more than 130 countries and winning a total of 25 Emmy™ Awards to date. The company's
deep portfolio of intellectual property is supported by a robust, worldwide consumer products
practice, which includes licensing, and location-based entertainment venues around the
world. DWA is also the majority owner of AwesomenessTV, a leading video destination for
Generation Z and Millennial audiences, and also owns 45% of Oriental DreamWorks, a world-
class animation studio in China that produces family entertainment for both Chinese and
global audiences.

Note: This press release contains forward-looking statements. Readers are cautioned that
such forward-looking statements involve risks and uncertainties that could cause actual
events or our actual results to differ materially from those expressed in any such forward-
looking statements. Readers are directed to Comcast's periodic and other reports filed with
the Securities and Exchange Commission (SEC) for a description of such risks and
uncertainties. Comcast does not undertake any obligation to update any forward-looking
statements.




View source version on businesswire.com:
http://www.businesswire.com/news /home/20160822006031/en/

Press Contacts:
NBCUniversal
Lauren Skowronski, 212-664-2432
Lauren.Skowronski@nbcuni.com
